DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Imanaka et al. US 2014/0105621 A1 (Imanaka) and Nakamura et al. US 2015/0063858 A1 (Nakamura). 
Regarding claim 1, 7 and 9, Imanaka teaches an image forming apparatus that forms an image on a recording material, the image forming apparatus comprising: 
an image forming unit (7) configured to form a toner image on the recording material; 
a fixing unit (16) configured to apply heat to the toner image formed on the recording material by the image forming unit to fix the toner image on the recording material; 
a plurality of exterior covers (21, 30, 40) forming an exterior of the image forming apparatus (FIG. 1); 
a fan (43) configured to suck outside air into the image forming apparatus through an air intake port (42); 
a temperature sensor (46) configured to detect a temperature of the outside air sucked by the fan; and 
a partition member (45) disposed upstream the temperature sensor and downstream the air intake port in an airflow generated by the fan (FIG. 6), the partition member dividing an air intake path through which the outside air sucked through the air intake port passes into a first path (44) and a second path (45) passing through a temperature sensor side (FIG. 6).  
Imanaka differs from the instant claimed invention by not explicitly disclosing: a first path passing through a fixing unit side. However, this is a known configuration that carries the advantages of controlling the fixing temperature. Nakamura teaches a first path passing through a fixing unit side (FIG. 1-3) which effectively cools down the pressure roller thereby providing a size-reduction facilitating structure (¶0013). 
Furthermore, Nakamura teaches the temperature sensor is provided below the fixing unit in a vertical direction, and the partition member is provided between the fixing unit and the temperature sensor in the vertical direction.  
Furthermore, Nakamura teaches the temperature sensor is provided side by side with the fixing unit in a horizontal direction, and the partition member is provided between the fixing unit and the temperature sensor in the horizontal direction (FIG. 2-3).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the position of the ducts taught by Imanaka such that the first path passes by the fixing device since Nakamura teaches this has the advantage of size reduction for the overall image forming apparatus (FIG. 2-3).
Regarding claim 6, Imanaka and Nakamura teach the image forming apparatus according to claim 1. Furthermore, Imanaka teaches an operation unit configured to input various types of information according to a user operation is provided on a front surface of the image forming apparatus (¶0044).  
Regarding claim 8, Imanaka and Nakamura teach the image forming apparatus according to claim 1. Furthermore, Imanaka teaches the air intake port is provided so as to overlap the fan and the temperature sensor in a vertical direction (FIG. 6).  

Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art fails to teach or suggest, “the plurality of exterior covers include a first exterior cover provided on a front surface of the image forming apparatus so as to be openable and closable, a second exterior cover provided on a side surface of the image forming apparatus, and a third exterior cover fixed on a front surface side of the image forming apparatus and above the first exterior cover in a vertical direction.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852